Citation Nr: 1717606	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1954.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities, work history, and education render him unable to maintain or obtain substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected cold injury residuals.  Post-service, the Veteran worked as a truck driver until he retired in February 2014.  His most recent employer noted that while he missed work due to "sickness," he retired because of memory problems.  

The Board finds that the Veteran's service-connected cold injury residuals, together with his work history and education, render him unable to obtain or maintain substantially gainful employment.  He was afforded a VA examination for his service-connected cold injury residuals in March 2016.  The Veteran reported experiencing pain during cold weather and while warming up. The examiner opined that the Veteran's service-connected cold injury residuals would not prevent him from functioning in a climate-controlled environment that required sedentary or mildly physically-demanding work.  He noted that the Veteran's cold injury residuals could be a safety issue at work affecting stability with ambulation and manual dexterity, and he should therefore not work around or with machinery that could pose hazards to himself or others.   

The Board also relied on the statement from the Veteran's private family physician in which he asserted that the Veteran's experience as a truck driver limited him to jobs that would expose him to cold weather and he should be considered totally disabled.  

While the evidence shows that the Veteran retired due to memory issues unrelated to his service-connected disability, the Board finds that the Veteran's service-connected cold injury residuals render him unemployable at this time.  The evidence clearly shows that he can perform, at most, mildly physically demanding jobs while in a climate-controlled environment, i.e. an office environment.  Since service, the Veteran has worked as a truck driver and has a high school education.  As the Veteran cannot continue as a truck driver due to his service-connected disabilities and he has no experience working in a sedentary or office position, the Board finds that the Veteran is unable to secure or follow substantially gainful sedentary employment and the Veteran's claim is granted.  Because this constitutes a full grant of the issue on appeal, a discussion of VA's duties to notify and assist are unnecessary. 

The RO's denial relied on the fact that the Veteran's treatment records show he reports an active lifestyle, doing a number of farming duties like feeding his cows and throwing bales of hay.  When asked to be more specific about throwing hay, the Veteran replied that he is able to throw the smaller 50-60 pound bales.  While this does appear to weigh against a finding of unemployability, it is important to note that when working on his own farm outdoors, the Veteran can control how long he is outside and in what type of weather.  When employed, a person cannot do so.  Here, the medical opinions clearly stated he needs a climate-controlled environment, yet he has no experience in an office atmosphere.  His work history includes jobs with physical duties that require being outdoors at least part of the time.  Again, as a full-time employee, the Veteran would not be in control over when or how long he is outside, like he can on his own farm.  So the Board does not find these references to his daily activities to outweigh the opinions in light of his work history.  

The Board considered whether the issue of SMC for housebound status pursuant to 38 U.S.C.A. § 1114(s) has been raised.  The Veteran does not have another disability that is rated at 60 percent; thus, a claim for SMC based on housebound status has not been raised


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


